Exhibit 10.53

 

November 19, 2003

 

David B. Cooper, Jr.

c/o QRS Corporation

1400 Marina Way South

Richmond, CA 94804

 

  Re: Restricted Share Right Grant

 

Dear David:

 

Pursuant to its 1993 Stock Option/Stock Issuance Plan (the “Plan”), QRS
Corporation (the “Company”) hereby grants you Fifty-Five Thousand (55,000)
restricted share rights (“share rights”) with respect to its Common Stock
(“Common Stock”). These share rights are granted to you in accordance with the
restrictions, terms and conditions hereinafter set forth and are in all respects
limited and conditioned by the provisions of the Plan.

 

1. Each share right entitles you to receive one share of Common Stock on the
date that the share rights vest in accordance with paragraph 2 (the “Vesting
Date”). A certificate representing the shares of Common Stock will be issued
without restriction on or as soon as practicable following the Vesting Date of
the share right, provided that such share right has not been terminated or
canceled before such date in accordance with the provisions hereinafter set
forth.

 

2. 100% of your share rights will vest on November 18, 2006, provided that you
remain employed with the Company through such date. However, if you are employed
by the Company at the time of a Change of Control or Corporate Transaction (both
as defined in the Plan, except that for purposes of this agreement a Corporate
Transaction shall not include any merger, whether forward or reverse, if,
immediately after the merger, securities possessing 50% or more of the total
combined voting power of the surviving entity or parent thereof are beneficially
owned, directly or indirectly, by those persons who were the Company’s
stockholders immediately before the merger in substantially the same proportion
as their stockholdings immediately before the merger), (a) if the Change of
Control or Corporate Transaction is completed prior to June 30, 2004 with per
share consideration equal to or greater than $14.00, then 100% of your
outstanding share rights, to the extent not previously vested or canceled, will
immediately vest in full upon such a Change in Control or a Corporate
Transaction; (b) if the Change of Control or Corporate Transaction is completed
prior to June 30, 2004 with per share consideration less than $14.00, then 50%
of your outstanding share rights, to the extent not previously vested or
canceled, will immediately vest in full upon such a Change in Control or a
Corporate Transaction; or (c) if the Change of Control or Corporate Transaction
is

 

 

Confidential



--------------------------------------------------------------------------------

David Cooper

November 19, 2003

Page 2

 

 

 

completed on or after June 30, 2004, then 100% of your outstanding share rights,
to the extent not previously vested or canceled, will immediately vest in full
upon such a Change in Control or a Corporate Transaction, except that with
respect to accelerated vesting under any of (a), (b) or (c) above, where any
excess parachute payment under Internal Revenue Code Section 280G(b) would occur
when such accelerated vesting is aggregated with any other compensation that
constitutes a parachute payment, such accelerated vesting will be limited to the
extent necessary to assure that no excess parachute payment will occur and the
remaining non-accelerated share rights will vest in accordance with this
agreement; provided, however, those remaining non-accelerated share rights shall
immediately vest in full (i) at the time of a Corporate Transaction, if the
successor corporation or parent thereof does not assume the remaining
non-accelerated share rights, (ii) upon your employment being involuntarily
terminated other than for “misconduct” (as defined below) at the time of or
within twenty four (24) months after a Corporate Transaction or a Change in
Control (as defined above) or (iii) upon your resignation at the time of or
within twenty four (24) months after such a Corporate Transaction or a Change in
Control by reason of (a) a material reduction (15% will be deemed a material
reduction) in your base compensation, your annual total target compensation, or
your benefits; (b) a material reduction in your duties or responsibilities, or
(c) a change in your principal place of employment that increases your commute
by more than 25 miles.

 

Except as provided in the previous paragraph, if your employment with the
Company terminates for any reason before November 18, 2006, any share right held
by you that has not vested before the date of your termination of employment
will be canceled automatically and will no longer be outstanding and no shares
of Common Stock will be issued hereunder with respect to such canceled share
rights.

 

If acceleration of vesting of the share rights granted herein would, alone or
when aggregated with other compensation payable to you, constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “ Code”) and would subject you to an excise tax
under Section 4999 of the Code (or successor or similar provisions), the Company
shall pay you an additional amount, which, when reduced by all taxes thereon
(including any additional tax owed under Section 4999 of the Code (or successor
or similar provision)) provides you with sufficient cash to pay the amount of
excise tax owed by you on all such compensation. If the Internal Revenue Service
asserts such an excise tax and the Company does not believe such excise tax is
due, you agree to assist the Company in contesting such assertion; provided the
Company advance you funds to pay the amount of excise tax when asserted by the
IRS and indemnifies you for any penalties or interest resulting from such
contest.

 

For purposes of this Agreement, “misconduct” means (i) your willful engagement
in gross misconduct injurious to the Company or your commission of any act of
gross negligence or malfeasance with respect to your duties incident to your
employment; (ii) your willful failure to

 

 

Confidential   Page 2    



--------------------------------------------------------------------------------

David Cooper

November 19, 2003

Page 3

 

 

 

attend to the material duties assigned to you by the Board of Directors; (iii)
your commission of any act of fraud, embezzlement or dishonesty against the
Company or any affiliate thereof, or (iv) your conviction for any criminal
offense involving fraud or dishonesty or any similar conduct that is injurious
to the reputation of the Company.

 

3. The issuance of shares of Common Stock under vested share rights is subject
to satisfaction of all tax withholding obligations with respect to such shares.
At your discretion, the number of shares of Common Stock which you would
otherwise be entitled to receive on the Vesting Date may be reduced by that
number of shares which, as of that date, has an aggregate Fair Market Value (as
defined in the Plan) equal to the employer’s minimum statutory tax withholding
obligations applicable to the shares issuable on that date.

 

4. Your share rights hereunder may not be sold, assigned, transferred,
alienated, subject to garnishment or otherwise encumbered in any manner other
than by transfer by will or the laws of descent and distribution.

 

5. The issuance of shares of Common Stock hereunder is subject to the
procurement by the Company of all approvals and permits required by regulatory
authorities having jurisdiction over the share rights and stock to be issued
hereunder. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance of any Common Stock hereunder will relieve the Company of any liability
with respect to the non-issuance of the Common Stock as to which such approval
is not obtained. The Company, however, will use its best efforts to obtain all
such approvals.

 

6. If any change is made to the Common Stock issuable hereunder by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares or other change affecting the outstanding Common Stock as a class
without receipt of consideration, the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) will make appropriate
adjustments to such share rights to prevent the enlargement or dilution of your
rights thereunder.

 

7. You will not have any rights as a shareholder with respect to the shares of
Common Stock issuable hereunder until you have been issued a stock certificate
for such shares. It is the intention of the parties that the Company’s
obligations under your share rights are unfunded for purposes of the Internal
Revenue Code and that the Employee Retirement Income Security Act of 1974 does
not apply to your share rights.

 

8. The Compensation Committee, may, in its discretion, modify or waive any or
all of the terms, conditions or restrictions hereof, provided, however, that no
such modification or waiver may, without your consent, adversely affect your
rights hereunder.

 

 

Confidential   Page 3    



--------------------------------------------------------------------------------

David Cooper

November 19, 2003

Page 4

 

 

 

9. The Compensation Committee has full authority to administer the Plan,
including authority to interpret and construe any provision thereof and hereof
and to adopt such rules and regulations for administering the Plan as it may
deem necessary. Decisions of the Compensation Committee are final and binding on
all persons who have an interest in the Plan.

 

10. This agreement does not constitute a contract of employment. Neither the
grant of this share right, nor any action taken under the terms of this share
right or the Plan, nor any provision of this share right or the Plan will be
construed to grant you the right to remain in the employ of the Company (or any
subsidiary or parent of the Company) for any period of specific duration, and
the Company (or any subsidiary or parent of the Company retaining your services)
may terminate your employment at any time and for any reason, with or without
cause. However, nothing contained in this share right or the Plan will affect
any contractual rights you may have pursuant to a written employment agreement,
duly executed on behalf of the Company.

 

If the foregoing is satisfactory, please sign, date and return the enclosed copy
of this letter to me.

 

Very truly yours,

/s/ Elizabeth A. Fetter

--------------------------------------------------------------------------------

Elizabeth A. Fetter President and Chief Executive Officer

 

AGREED AND ACCEPTED:

 

/s/ David B. Cooper

--------------------------------------------------------------------------------

David B. Cooper, Jr. Senior Vice President and Chief Financial Officer

 

 

Confidential   Page 4    